Exhibit 10.2 LOAN AGREEMENT THIS LOAN AGREEMENT (“Loan Agreement”) is made and entered into as of the 15th day of August, 2008, by and between the Compensation Committee of the Board of Directors of Auburn Savings Bank, as trustee (the “Trustee”), of the trust (“Borrower”) established under Article VIII, and which forms a part, of the Auburn Savings Bank, FSB Employee Stock Ownership Plan and Trust (“ESOP”), and Auburn Bancorp, Inc. (“Lender”), a corporation organized and existing under the laws of the United States of America. WITNESSETH WHEREAS, the Borrower is authorized to purchase shares of common stock (“Common Stock”) of the Lender, either directly from the Lender or in open market purchases in an amount not to exceed Three and 43/100th percent (3.43%)of the number of shares of Common Stock issued in the offering (including shares issued to Auburn Bancorp, MHC). WHEREAS, the Borrower is authorized to borrow funds from the Lender for the purpose of financing authorized purchases of Common Stock; and WHEREAS, the Lender is willing to make a loan to the Borrower for such purpose: NOW, THEREFORE, the parties agree hereto as follows: ARTICLE I DEFINITIONS The following definitions shall apply for purposes of this Loan Agreement, except to the extent that a different meaning is plainly indicated by the context: BUSINESS DAY means any day other than a Saturday, Sunday or other day on which banks are authorized or required to close under federal or local law. CODE means the Internal Revenue Code of 1986, as amended (including the corresponding provisions of any succeeding law). DEFAULT means an event or condition which would constitute an Event of Default. The determination as to whether an event or condition would constitute an Event of Default shall be determined without regard to any applicable requirements of notice or lapse of time. ERISA means the Employee Retirement Income Security Act of 1974, as amended (including the corresponding provisions of any succeeding law). EVENT OF DEFAULT means an event or condition described in Article V. LOAN means the loan described in section 2.1. 1 LOAN DOCUMENTS means, collectively, the Loan Agreement, the Promissory Note and the Pledge Agreement and all other documents now or hereafter executed and delivered in connection with such documents, including all amendments, modifications and supplements of or to all such documents. PLEDGE AGREEMENT means the agreement described in section 2.8(a). PRINCIPAL AMOUNT means the face amount of the Promissory Note, determined as set forth in section 2.1(c). PROMISSORY NOTE means the promissory note described in section 2.3. REGISTER means the register described in section 2.9. ARTICLE II THE LOAN; PRINCIPAL AMOUNT; INTEREST; SECURITY. SECTION 2.1THE LOAN; PRINCIPAL AMOUNT. (a)The Lender hereby agrees to lend to the Borrower such amount, and at such time, as shall be determined under this Section 2.1; provided, however, that in no event shall the aggregate amount lent under this Loan Agreement from time to time exceed the aggregate amount paid by the Borrower to purchase up to 17,262 shares of Common Stock. (b)Subject to the limitations of Section 2.1(a), the Borrower shall determine the amounts borrowed under this Agreement, and the time at which such borrowings are affected. Each such determination shall be evidenced in a writing which shall set forth the amount to be borrowed and the date on which the Lender shall disburse such amount, and such writing shall be furnished to the Lender by notice from the Borrower. The Lender shall disburse to the Borrower the amount specified in each such notice on the date specified therein or, if later, as promptly as practicable following the Lender’s receipt of such notice; provided, however, that the Lender shall have no obligation to disburse funds pursuant to this Agreement following the occurrence of a Default or an Event of Default until such time as such Default or Event of Default shall have been cured. (c)For all purposes of this Loan Agreement, the Principal Amount on any date shall be equal to the excess, if any, of: (i) the aggregate amount disbursed by the Lender pursuant to section 2.1(b) on or before such date; over (ii)the aggregate amount of any repayments of such amounts made before such date. 2 The Lender shall maintain on the Register a record of, and shall record in the Promissory Note, the Principal Amount, any changes in the Principal Amount and the effective date of any changes in the Principal Amount. SECTION 2.2INTEREST. (a)The Borrower shall pay to the Lender interest on the Principal Amount, for the period commencing with the first disbursement of funds under this Loan Agreement and continuing until the Principal Amount shall be paid in full, at the rate of five percent (5.0%) per annum.Interest payable under this Agreement shall be computed on the basis of a year of 365 days and actual days elapsed (including the first day but excluding the last) occurring during the period to which the computation relates, unless otherwise specified in the amortization schedule. (b)Accrued interest on the Principal Amount shall be payable by the Borrower on the dates set forth in Schedule A to the Promissory Note. All interest on the Principal Amount shall be paid by the Borrower in immediately available funds. (c)Anything in the Loan Agreement or the Promissory Note to the contrary notwithstanding, the obligation of the Borrower to make payments of interest shall be subject to the limitation that payments of interest shall not be required to be made to the Lender to the extent that the Lender’s receipt thereof would not be permissible under the law or laws applicable to the Lender limiting rates of interest which may be charged or collected by the Lender. Any such payment referred to in the preceding sentence shall be made by the Borrower to the Lender on the earliest interest payment date or dates on which the receipt thereof would be permissible under the laws applicable to the Lender limiting rates of interest which may be charged or collected by the Lender. Such deferred interest shall not bear interest. SECTION 2.3PROMISSORY NOTE. The Loan shall be evidenced by the Promissory Note of the Borrower attached hereto. SECTION 2.4PAYMENT OF TRUST LOAN. The Principal Amount of the Loan shall be repaid in accordance with Schedule A to the Promissory Note on the dates specified therein until fully paid. SECTION 2.5PREPAYMENT. The Borrower shall be entitled to prepay the Loan in whole or in part, at any time and from time to time; provided, however, that the Borrower shall give notice to the Lender of any such prepayment; and provided, further, that any partial prepayment of the Loan shall be in an amount not less than $1,000. Any such prepayment shall be: (a) permanent and irrevocable; (b) accompanied by all accrued interest through the date of such prepayment; (c) made without premium or penalty; and (d) applied on the inverse order of the maturity of the installment thereof unless the Lender and the Borrower agree to apply such prepayments in some other order. 3 SECTION 2.6METHOD OF PAYMENTS. (a)All payments of principal, interest, other charges (including indemnities) and other amounts payable by the Borrower hereunder shall be made in lawful money of the United States, in immediately available funds, to the Lender at the address specified in or pursuant to this Loan Agreement for notices to the Lender, on the date on which such payment shall become due. Any such payment made on such date but after such time shall, if the amount paid bears interest, and except as expressly provided to the contrary herein, be deemed to have been made on, and interest shall continue to accrue and be payable thereon until, the next succeeding Business Day. If any payment of principal or interest becomes due on a day other than a Business Day, such payment may be made on the next succeeding Business Day, and when paid, such payment shall include interest to the day on which payment is in fact made. (b)Notwithstanding anything to the contrary contained in this Loan Agreement or the Promissory Note, the Borrower shall not be obligated to make any payment, repayment or prepayment on the Promissory Note if doing so would cause the ESOP to cease to be an employee stock ownership plan within the meaning of section 4975(e)(7) of the Code or qualified under section 401(a) of the Code or cause the trust established under Article VIII, and which forms a part, of the ESOP to cease to be a tax exempt trust under section 501(a) of the Code or if such act or failure to act would cause the Borrower to engage in any “prohibited transaction” as such term is defined in the section 4975(c) of the Code and the regulations promulgated thereunder which is not exempted by section 4975(c)(2) or (d) of the Code and the regulations promulgated thereunder or in section 406 of ERISA and the regulations promulgated thereunder which is not exempted by section 408(b) of ERISA and the regulations promulgated thereunder; provided, however, that in each case, the Borrower, may act or refrain from acting pursuant to this section 2.6(b) on the basis of an opinion of counsel, and any opinion of such counsel.
